Citation Nr: 0015781	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic low back 
disability.

2.  Entitlement to service connection for neck injury.

3.  Entitlement to service connection for right epididymitis.
 
4.  Entitlement to service connection for hypertension with 
chest pain.

5.  Entitlement to service connection for dental condition, 
to include as secondary to service connected disability of 
sinusitis.

6.  Entitlement to service connection for asthma, to include 
as secondary to service connected disability of sinusitis.

7.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1994 rating decision by the 
April 1994 Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claim for service connection 
for low back disability, neck injury, right epididymitis, and 
granted service connection for sinusitis, with a 10 percent 
evaluation assigned.  This matter also comes before the Board 
from a rating decision of July 1995, which denied service 
connection for hypertension with chest pain and for asthma as 
secondary to sinusitis.

The veteran submitted additional evidence pertaining to his 
appeal directly to the Board in August 1999.  The RO has not 
had an opportunity to review this evidence.  In his 
accompanying statement of August 1999, he indicated that he 
wanted his claim reviewed by the Board "ASAP".  He also 
provided strong assertions of dissatisfaction with RO review 
of his case thus far.  Previously, in May 1998 , he had 
requested expedient processing of his appeal, with no desire 
to further review his records.  These statements suffice as a 
waiver of review by the RO, and the Board will proceed with 
its review of his appeal.

Regarding the claims for service connection for a dental 
condition and asthma as secondary to sinusitis, the Board 
will also consider these on a direct basis.  The asthma claim 
was specifically addressed and denied as a separate issue by 
the RO on a direct basis, in its August 1996 supplemental 
statement of the case (SSOC).  Regarding the dental claim, 
the RO also considered this issue on a direct basis as well 
as secondary basis in the August 1996 SSOC. 

Regarding the claim for service connection for hypertension 
with chest pain, the Board notes that the veteran alleged 
that this disorder was incurred secondary to his service-
connected sinusitis.  Because the RO only considered this 
issue on a direct basis, the Board shall also consider this 
only on a direct basis, and refers the secondary claim to the 
RO for further development.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has a chronic low back disability of service origin.

2.  There is no competent evidence of record showing that the 
veteran has a chronic neck disability of service origin.

3.  There is no competent evidence of record showing the 
veteran has current right epididymitis disability.  

4.  There is no competent evidence of record showing that the 
veteran has hypertension of service origin.

5.  There is no competent evidence of record showing that the 
veteran has a chronic dental disability of service origin or 
a dental disability that is secondary to a service- connected 
sinus disorder.

6.  There is no competent evidence of record showing that the 
veteran has asthma of service origin or asthma that is 
secondary to a service- connected sinus disorder.

7.  Prior to February 1995, the veteran's sinusitis was 
manifested by symptoms of recurrent acute sinusitis 
approximately 3 times a year, consistent with mild to 
moderate symptomatology.

8.  As of February 1995, the veteran's sinusitis is 
manifested by symptoms of chronic sinusitis with persistent 
symptoms of headaches, facial pain and recurrent infections 
with purulent discharge, and evidence of sinus disease and 
probable obstruction shown on most recent CT scan of 
September 1997.  


CONCLUSIONS OF LAW

1.  The claim for service-connection for a chronic low back 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service-connection for a neck injury is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service-connection for right epididymitis 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for hypertension with 
chest pain is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service-connection for a dental condition 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for asthma is not well 
grounded.

7.  The criteria for evaluation above 10 percent for 
sinusitis have not been met prior to February 1995.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.97, Diagnostic Codes 6510 through 6514 
(1995).

8.  As of February 1995, the criteria for a 50 percent rating 
for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.97, 
Diagnostic Codes 6510 through 6514 (before and after October 
7, 1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background, Principles of Well-Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  The Court has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well- 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

Back and Neck Claims

Factual Background

The veteran contends that he is entitled to service 
connection for a back disorder and a neck disorder as the 
result of an automobile accident that occurred during 
service.  His August 1979 "replacement examination" showed 
normal musculoskeletal findings.  Service medical records 
document treatment for complaints of intense pain between the 
shoulder blades past the thorax, which was assessed as a 
slight sprain in February 1981.  In January 1982, he was 
treated in a hospital emergency room for complaints of pain 
in the head, neck and back following a motor vehicle 
accident, and assessed with multiple contusions.  He returned 
to the emergency room two days later with complaints of 
severe low back pain, and was assessed with lumbosacral 
sprain.  A few days later, he was examined by an orthopedic 
surgeon, with an initial diagnosis of pain, entire back, 
following an automobile accident.  The final diagnosis was 
back pain of unknown etiology, with no neurovascular deficit, 
did not exist prior to entry. 

The post- service medical record shows that in July 1984, the 
veteran was injured changing a flat tire on a van, when the 
jack slipped and the van fell onto his left forearm.  He 
received private medical and chiropractic treatment for 
injuries following this accident through 1986.  An October 
1984 chiropractic treatment record diagnosed cervical 
hyperlordosis, cervical disc narrowing of C-3 through C-6 and 
restricted thoracolumbar range of motion.  This October 1984 
chiropractic record gave a history of the above- mentioned 
accident, and indicated that the veteran twisted his entire 
back in the process of dislodging his left arm from under the 
van.  These chiropractic records through June 1986 all linked 
his back and neck complaints to this July 1984 accident.  
Specifically, a June 1986 chiropractic examination indicated 
that the veteran's history prior to this van accident was not 
significant as it relates to his present injury.  This 
examination diagnosed his injuries as lumbar intervertebral 
disc syndrome displacement; cervicocranial syndrome; cervical 
neuritis; lumbar plexus disorder and lumbago.  A handwritten 
notation from a private medical facility in April 1986 gives 
a history of neck and low back pain ever since a Chevy van 
fell on the left forearm. 

The report from a May 1993 VA bones examination noted 
complaints of neck and back problems, but did not have 
pertinent medical records for review.  The history of a car 
accident prior to discharge from the service was given by the 
veteran.  There was no mention of the 1984 incident after 
service.  Examination of the  cervical spine yielded a full 
range of motion, with no spasm, but with some pain from the 
occiput to the middle of the neck.  The lumbar spine showed 
some slight tightness around L1, especially on the left side, 
however, there was a full range of motion, he could heel toe 
walk, reflexes were strong and equal and straight leg raising 
tests were negative.  The diagnosis rendered included 
intermittent cervical and lumbar pain.  The only physical 
finding was some tightening in the lower muscles.  X-rays 
were normal.  

The veteran is noted to have been scheduled to attend a 
November 1996 VA examination, but failed to appear.

The most recent VA treatment records from 1995 through 1997 
primarily concerned treatment for sinus and allergy related 
conditions.  A history of back pain and neck pain was noted 
in a May 1997 psychology consultation report; this pain was 
said to have existed since a motor vehicle accident in 1982.  
Continued back and neck problems were also noted in a June 
1997 rehab clinic notation.  

Analysis

As stated above the Board must first determine whether the 
veteran's claims alleging entitlement to service connection 
for a neck injury and chronic low back disorder are well 
grounded.

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Upon review of the evidence, the Board finds that claims for 
service connection for neck and back disorders are not well 
grounded.  There is not currently of record any competent 
medical opinion linking the veteran's neck or back complaints 
to active service.  To the contrary, the medical opinions of 
record related the veteran's neck and back problems to 
intercurrent injury or injuries. 

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  While there was an injury to the back and neck in- 
service, and there appears to be evidence of a current neck 
and back disability, the third Caluza requirement has not 
been met.  That is, the record lacks competent medical 
evidence showing a nexus between any current low back or neck 
disorder and service.  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim is presumed.  See Robinette v. Brown, 8 
Vet. App. 69, 75 (1995).  Nevertheless, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Grottveit at 93.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to an in-service injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well-grounded claims for service connection for back and 
neck disorders, as imposed by 38 U.S.C.A. § 5107(a).  The 
claims, therefore, must be denied.  And since the veteran has 
failed to present well grounded claims for service connection 
for the claimed disorders, VA has no duty to assist him in 
the development of facts pertaining to the claims. 

Right Epididymitis

Factual Background

The veteran contends that he incurred epididymitis inservice 
and continues to have problems with recurrent epididymitis.

Normal findings of the genitourinary system were reported in 
the August 1979 "replacement" examination.  Service medical 
records reveal that the veteran was treated in the primary 
care clinic on March 24, 1980, for complaints of pain in the 
right testis and was assessed with epididymitis.  A day 
later, he returned to the primary clinic for pain in the left 
testes and was referred for further evaluation with a 
continued diagnosis of epididymitis.  On March 26, 1980 the 
primary care clinic noted that he was feeling no better, 
although heat helped.  A referral to urology on the same day 
noted a three day history of epididymitis with tetracycline 
treatment and Cezoloid treatment and no relief from pain.  
The physical examination revealed both testes to be within 
normal limits and the impression rendered was no evidence of 
epididymitis at this time.  No other findings of epididymitis 
were shown in the service and his November 1981 separation 
examination yielded normal genitourinary findings.

Post service treatment records are negative for epididymitis.  
The report from a May 1993 VA examination did note complaints 
of testicular pain.  The veteran gave a history of 
epididymitis inservice and claimed that since then he has had 
occasional recurrences of this once in a while, usually 
lasting 3 or 4 days.  The diagnosis was intermittent testicle 
pain, history suggestive of epididymitis, but check also 
scrotal ultrasound.  On ultrasound examination, findings 
included normal testes, very small bilateral varicoceles, and 
small left epididymal head cyst. 

Subsequent VA medical records did not reveal any evidence of 
treatment for epididymitis.  

Analysis

As stated above the Board must first determine whether the 
veteran's claims alleging entitlement to service connection 
for a right epididymitis is well grounded.

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Upon review of the evidence, the Board finds that the claim 
for service connection for epididymitis not well grounded.  
The record contains no evidence of a recurrent epididymitis 
consistent with the existence of a chronic disease under 
38 C.F.R. § 3.303.  There is no medical evidence of a current 
epidymidis disability apart from the recent finding of 
testicular anomaly (epididymal cyst) in May 1993.  Nor is 
there any competent medical opinion linking the epididymal 
cyst noted in May 1993 to active service, to include the 
epididymitis treated in service.  Thus the first and third 
requirements of Caluza have not been satisfied.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for right 
epididymitis, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claims. 

Hypertension with Chest Pain

The veteran contends that he is entitled to service 
connection for hypertension on a direct basis.  He has also 
claimed entitlement as secondary to a service connected 
sinusitis, but the secondary service connection claim is not 
before the Board, and was referred to the RO to address.  The 
Board shall only consider entitlement on a direct basis.

Service medical records reveal no evidence of hypertension.  
A blood pressure reading in August 1979 was 122/88 a reading 
of June 1980 was 130/86 and a reading of August 1981 was 
110/90.  Otherwise, the legible blood pressure readings in 
the service medical records were lower.  His separation 
examination of November 1981 was 120/80 and noted no other 
cardiovascular findings of significance.  Service records in 
February 1982, following treatment for the motor vehicle 
accident, noted blood pressure readings of 146/90 and 128/82.  

The file does not contain medical records for the year 
following his discharge from service.  However, a May 1986 
medical clinic notation, nearly four years after discharge, 
revealed a blood pressure reading of 120/81.  

VA treatment records from June 1994 to February 1995 revealed 
treatment for various respiratory complaints, including chest 
pain.  Hypertension was diagnosed in April 1995 treatment 
record.  The veteran on Verapamil.  


Analysis

As stated above the Board must first determine whether the 
veteran's claim alleging entitlement to service connection 
for hypertension is well grounded.

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and certain chronic diseases, (including 
hypertension), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

For definitional purposes the Board observes that a blood 
pressure reading is considered to be above normal when the 
systolic reading is 140 millimeters (mm.) of mercury (Hg) or 
greater or the diastolic reading is 90 mm. Hg or greater, 
usually designated as 140/90.  Hypertension means 
persistently high arterial blood pressure. Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  
Hypertension is considered to be 10 percent disabling under 
the Rating Schedule when current diastolic blood pressure 
readings are predominantly 100 or more. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999), and as modified by 62 Fed. Reg. 
65,215-22 (Dec. 11, 1997).

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court)in 
Williams v. Derwinski, 2 Vet. App. 552 (1992), in addressing 
the issue of service connection for hypertension stated, "as 
this Court articulated in Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992), 'in order to be eligible for a minimal 
rating [for hypertension], appellant must have had a 
diastolic blood pressure which is 'predominantly' 100 or more 
during service or within the one year presumptive period 
following service and presently have such diastolic 
readings.'"  Williams, supra.  

Upon review of the evidence, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for hypertension.  There is no medical evidence of 
hypertension in service.  The service medical records do show 
a few sporadic instances of mildly elevated blood pressures, 
where the diastolic pressure was 90 or close to 90.  However, 
blood pressures during service were not consistently, or even 
predominantly, elevated.  There is also no evidence that  
diastolic blood pressure was predominantly above 100 or other 
evidence of cardiovascular pathology within the one year 
presumptive period following service.  In fact, hypertension 
was not diagnosed until more than 10 years after discharge.  
Thus the second requirement of Caluza has not been satisfied 
in this instance.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for 
hypertension, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Dental Claim

Factual Background

The veteran contends that he is entitled to service 
connection for a dental disorder as secondary to his service 
connected sinus condition.  Specifically, he alleges that 
some of his wisdom teeth were extracted during active duty, 
which caused his sinus condition, and which in turn caused 
other dental problems.   

The report from an August 1979 replacement examination 
revealed teeth numbers 1, 13, 16, 17 and 32 to be absent.  
Service medical records reveal that in June 1980, the veteran 
underwent surgery to remove impacted teeth numbers 1, 16, 17 
and 32.  In August 1980, he complained of left upper molar 
pain, and underwent otolaryngology evaluation to determine 
the etiology of the pain.  Sinus films showed opacity of the 
left maxillary sinus.  Subsequent service medical records 
show treatment for sinus problems.  The veteran underwent 
left Caldwell-Luc sinus surgery in September 1980.  He is 
presently service connected for his sinus disability.

In May (no year given), the veteran was treated for a 
toothache.  The assessment was acute apical periodontitis, 
tooth number 3.  In his November 1981 separation examination, 
teeth numbers 1, 16, 17 and 32 were marked as absent and 
tooth number three as restorable. 

The post service medical records show that in December 1990, 
the veteran was treated for dental abscess at the base of the 
upper third molar.  Tooth number 15 was also shown to have a 
large carious lesion and was fully extracted.  In March 1992, 
the veteran was seen for complaints of pain in his lower left 
jaw and cariously exposed tooth number 20 was noted.  This 
tooth was extracted on the same day.

The remainder of the post- service medical records do not 
show any further treatment for dental problems.  These 
records do show evaluation and treatment for left sided 
facial, jaw and head pain which the veteran stated began 
shortly after he had four wisdom teeth removed in 1979.  
Despite numerous diagnostic procedures, the etiology of the 
pain has remain undiagnosed.  Assessments have included sinus 
pain, not due to sinus infection, suspected neuroma or 
neuralgia; atypical facial pain, atypical pain syndrome and 
trigeminal neuralgia. 

Analysis

First the Board will determine whether service connection is 
warranted for teeth numbers 1, 16, 17 and 32, which were 
extracted during active duty in 1980.

Governing regulations provide that service connection should 
not be granted for the 3d molars (wisdom teeth) at any time 
unless there is a definite record showing such teeth to have 
been diseased after a reasonable period of service.  The 3d 
molars shown as present at induction and missing at discharge 
will not be service connected unless there is an actual 
record of extraction for reasons other than malposition or 
impaction.  38 C.F.R. § 3.382 (c) (1993).  See also 38 C.F.R. 
§§  3.382 (c) (1998), 3.381(d)(3),(4) (effective June 8, 
1999).  Here, the record shows that teeth numbers 1, 16, 17 
and 32 (all third molars), were extracted by reason of 
impaction.  Governing regulatory authority bars a grant of 
service connection for these teeth.  Consequently, the 
veteran has not submitted a claim for service connection for 
these teeth upon which relief may be granted.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  It appears that the veteran 
believes that there is a cause- and- effect relationship 
between these extractions and the facial pain for which he 
has been treated.  Whatever disorder is the cause of the 
facial pain, there is no medical opinion linking the disorder 
to the tooth extractions in service.  

Regarding tooth number 3, the service medical records show 
treatment for acute apical periodontitis, and then show that 
the tooth was characterized as "restorable" when the 
veteran when examined for service separation.  However, there 
is no medical evidence of subsequent problems with this 
particular tooth post- service.  Because the medical evidence 
does not show that the veteran currently has service 
connectable disorder of tooth number 3, the first element of 
Caluza is not met, and the claim is denied as not well 
grounded.  

As to the secondary service connection claim, there is no 
medical opinion showing that any dental disorder was caused 
by, or aggravated by, the service connected sinus disorder. 

In conclusion, the Board finds that the veteran has not 
presented a well grounded claim for any dental disorder. 

Asthma

The veteran contends that he is entitled to service 
connection for asthma as secondary to his service connected 
sinusitis.  Service medical records reveal no treatment or 
diagnosis of asthma.  He was repeatedly treated for sinusitis 
throughout service, with occasional upper respiratory 
symptoms noted that included a sometimes productive cough, as 
documented in August 1979, May 1981 May 1981 and August 1981.   
He  underwent left Caldwell-Luc sinus surgery in September 
1980.  His separation examination included a chest X ray 
within normal limits.

VA treatment records from June 1994 through February 1995 
reveal comprehensive treatment for upper respiratory 
problems, allergies and sinus problems during this timespan.  
He was repeatedly treated for respiratory symptoms, including 
wheezing, and was diagnosed with asthma in October 1994.  At 
times, he was treated simultaneously for symptoms of 
sinusitis and asthma.  The history of chronic sinusitis was 
duly noted in the treatment records which addressed asthma 
complaints, but there was no opinion regarding the 
relationship between these disorders. 

Other VA treatment records from 1995 through 1997 involved 
further treatment for sinus, asthma and allergy complaints.  
A November 1995 second opinion from an asthma and allergy 
consultation noted significant positive reactions to a wide 
variety of common aeroallergens.  The impression rendered was 
one of perennial allergic rhinoconjunctivitis with sinusitis.  
Apparently the CAT scans were noted to have been unremarkable 
in terms of any persistent sinus disease and, therefore an 
approach to better control the allergies was deemed 
appropriate.  

The report from a June 1995 VA examination for respiratory 
diseases diagnosed allergic rhinitis and sinusitis (status 
post Caldwell-Luc on the left) and asthma.  An opinion was 
forwarded that sinusitis and bronchial asthma are not related 
to each other as cause/effect.  They are usually expression 
of a common denominator, i.e., an allergic background.  

Also of record is a VA treatment record from February 1996, 
wherein the pulmonary clinic referred the veteran to the ENT 
clinic requesting that they see this asthmatic who has 
chronic rhinitis, which may be exacerbating his asthma.  This 
referral separately diagnosed chronic rhinitis and maxillary 
sinusitis.

The report from an April 1997 VA examination noted the 
history of sinusitis beginning in 1979 and of asthma 
beginning in 1994.  Again, sinusitis, post Caldwell-Luc 
surgery and asthma were diagnosed.  The opinion rendered 
regarding the relationship between the two was that both 
conditions are due to allergic reactions, but that sinusitis 
does not cause asthma.  

Analysis

As stated above the Board must first determine whether the 
veteran's claim alleging entitlement to service connection 
for asthma is well grounded.

There is no evidence of record to well ground a claim for 
service connection for asthma on a direct basis.  
Specifically, the second requirement of Caluza, is not met as 
there is no medical evidence of in-service occurrence or 
aggravation of this disease.

The Board also finds that the claim for service connection 
for asthma secondary to sinusitis is not well grounded.  
Specifically, there is no medical evidence of record which 
suggests that the asthma was caused or aggravated by his 
service connected sinusitis.  In fact, the opinions from the 
VA examinations of 1995 and 1997 specifically state that 
there is no such causal relationship between these two 
disorders.  Likewise, the February 1996 referral from the VA 
pulmonary clinic to the ENT clinic also does not serve to 
well ground the claim for asthma, as it specifically 
attributes an exacerbation of asthma to chronic rhinitis, not 
to the separately diagnosed maxillary sinusitis.  The chronic 
rhinitis is shown to be of an allergic nature in the June 
1995 VA examination.  Although the veteran has claimed that 
he has asthma secondary to his service connected sinus 
problems, his lay assertions of causation cannot constitute 
evidence to well ground this claim for service connection for 
asthma as secondary to a service connected disorder.  See 
Espirutu, Grottveit, Jones Supra.

In conclusion, the Board finds that the veteran has not 
submitted evidence to well ground a claim for service 
connection for asthma on a direct or secondary basis. The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 


Sinusitis

Factual Background

Service medical records revealed that the veteran was 
repeatedly treated for sinusitis throughout service, and 
underwent left Caldwell-Luc sinus surgery in September 1980.  
He continued to have symptoms of sinusitis subsequent to this 
surgery, as noted in the service medical records.  

In April 1993, the veteran filed his claim for service 
connection for his sinus condition.  By rating decision of 
April 1994, service connection for sinusitis, status post 
left Caldwell Luc surgery, was granted with a 10 percent 
evaluation assigned.  The veteran appealed from this original 
grant. 

The report from the VA examination in May 1993 noted a 
history of approximately 2 to 3 episodes of sinusitis per 
year since his discharge from the service in 1982.  These 
usually resolved with over the counter medications, but 
occasionally required antibiotic treatment.  He noted no 
change in this continued pattern.  Notably he had no allergy 
testing in the past.  He described a continuous fluctuation 
in his ability to breathe through his nose, with almost 
always having some chronic nasal obstruction.  Objective 
findings revealed his tympanic membranes to be clear and 
mobile bilaterally.  The nasal examination revealed a midline 
nasal septum.  Bilaterally he had inferior turbinate 
hypertrophy along with a generalized mucosal edema.  There 
was no mucopus identified.  The oral cavity was clear, as was 
the hypopharynx.  Palpation of the neck was negative.  The 
diagnosis was a history of clear allergic rhinitis and 
secondary sinusitis.  He was opined to likely require further 
allergy evaluation and likely desensitization therapy.  

VA treatment records from 1994 included recurrent treatment 
for sinus complaints. Pertinent diagnostic studies include 
findings from a June 1994 X-ray showing soft density 
overlying the left maxillary sinus, could be consistent with 
sinusitis.  In July 1994 he presented at the VA with 
headache, nausea and was assessed with acute sinusitis and 
gastroenteritis.  In September 1994 he was treated at the VA 
for a three day history of nasal congestion and pressure type 
headaches, and was noted to have pressure felt when palpated 
over the maxillary sinus.  The diagnosis was sinusitis.  

An October 1994 CT scan of the sinus yielded an impression of 
prior left maxillary sinus nasoantral window and Caldwell-Luc 
procedures.  A small amount of fluid in the left maxillary 
sinus was compatible with mild sinusitis.  The remainder of 
the sinuses were clear.  There was soft tissue or mucosal 
thickening in the superior recesses of the nasal passages.  A 
December 1994 X-ray yielded an impression of persistent 
mucosal thickening along the posterior medial aspect of the 
left maxillary sinus

The report from a February 1995 VA examination noted 
subjective complaints of dyspnea on exertion, with exercise 
tolerance limited to one flight of stairs.  Objective 
findings revealed the nasal septum to have a midline 
position.  No surgical scars were visible.  Boggy mucosa over 
the meati and turbinates.  There was mild tenderness on 
pressure over the maxillary sinus area, where no light 
transmission was visible.  There was a mild air flow 
obstruction through both nostrils.  The diagnosis rendered 
was status post Caldwell-Luc procedure for chronic sinusitis.  
A February 1995 X-ray yielded an impression of continued soft 
tissue density of the left maxillary sinus, which could 
represent chronic sinusitis; this was said to represent no 
change in the appearance of the sinuses from June 1994.  

A repeat VA examination in June 1995 noted no visible 
abnormality on examination of the upper airway.  There was 
mild tenderness on the left frontal and maxillary sinuses.  
All sinuses transluminated well.  The diagnosis rendered was 
allergic rhinitis and sinusitis, status post Caldwell-Luc 
procedure.  X-rays from June 1995 revealed the left maxillary 
sinus to be smaller in size and more opaque than the right 
one.  The remainder of the paranasal sinuses were clear.  

VA treatment records from early 1995 through 1997 reveal a 
worsening of sinusitis symptoms.  Some time after January 
1995, he was seen for complaints of headaches, runny nose and 
congestion.  In February 1995, he was followed up for chronic 
sinusitis, rhinorrhea, obstruction, facial fullness and pain.  
In April 1995, the veteran presented to the VA neurology 
clinic with throbbing facial pain, rule out migraine 
equivalent and a history that included the sinus procedure 
was noted.  In July 1995 he was seen at the urgent visit 
clinic for complaints including headaches, face pain and post 
nasal discharge.  Findings from this visit revealed positive 
sinus tenderness and his frontal maxillary sinuses did not 
transluminate, and he was assessed with sinusitis.  In August 
1995 he was treated for complaints of increasing sinus 
headaches and problems.  An October 1995 ENT follow up for 
allergic rhinitis and recurrent sinusitis noted that the 
veteran was sensitive to a number of allergens and the 
assessment was rendered of no evidence of sinus disease; 
history of severe allergies and recent allergy 
desensitization.  

CT findings from October 1995 diagnosed a hypoplastic left 
maxillary sinus; mucosal thickening in the region of the 
maxillary sinus ostia bilaterally, left greater than right; 
minimal bilateral ethmoid and frontal mucosal thickening and 
paradoxical right middle turbinate.  A November 1995 general 
follow up noted a history that included chronic facial pain 
thought to be secondary to sinus problems.  

A November 1995 second opinion evaluation from an asthma and 
allergy consultation noted the following complaints that 
included frequent headaches, tooth pain, voice changes among 
others.  The veteran stated that he is treated for sinusitis 
every two to three weeks because of discolored nasal 
drainage.  Basically, he described nasal symptoms as 
significant to sneezing and nasal congestion in the morning, 
an exacerbation of these symptoms in the spring and fall, and 
then what appears to be superimposed sinus infections.  This 
evaluation rendered an impression of perennial allergic 
rhinoconjunctivitis, with sinusitis.  Continued complaints of 
headaches, nasal congestion and face pain were noted in a 
December 1995 follow up.  In December 1995, MRI findings 
diagnosed no significant change since the CT scan and a small 
maxillary sinus with chronic mucoperiosteal thickening.  
There was either a dental cyst or a mucocele in a loculated 
recess inferiorly and posteriorly of the left maxillary 
sinus.  In January 1996 he continued to complain of facial 
pain over the sinus areas, nasal congestion with clear 
drainage and he was assessed with chronic rhinitis.  

In February 1996 he was assessed with atypical face pain over 
the left eye, for which a trial of Zoloft was prescribed.  In 
April 1996, a chart review indicated that the paranasal 
series, including the CT reports did not show any pathology 
requiring surgery.  In August 1996, he was seen for 
complaints of sinus pain.  A portion of another August 1996 
treatment record noted complaints of really bad sinusitis the 
past four five days rendering him unable to sleep and 
constantly blowing his nose.  

A September 1996 treatment record noted a left septal 
deviation but no discharge and exquisite tenderness over 
incision line above the incision line.  He also sought 
psychological treatment between September 1996 and June 1997 
for the purpose of managing what was described as 
excruciating and long standing pain in the left side of the 
head.  In October 1996, he was treated for complaints of 
"sinus headache" for four days, with a history of chronic 
sinusitis.  Another October 1996 record noted pain in the 
left maxillary area, with findings of tenderness in the left 
maxillary area.  In December 1996, he presented with 
complaints of left side facial pain, with intermittent sharp 
and dull pain on the whole left side of the face and a 
referral to neurosurgery for nerve block was planned.  In 
January 1997, he was seen for complaints that included 
headache and green drainage from his nose.  He returned for 
treatment in March 1997 with complaints of nasal congestion 
and headaches.  

The veteran's most recent VA examination was conducted in 
April 1997.  A review of the history noted  complaints of 
persistent sinus drainage and complaints of a severe burning 
pain over the left sinus and left maxilla since 1979, with 
Caldwell-Luc procedure done in 1980.  Pertinent complaints 
included chronic sneezing with post nasal drip on a constant 
basis.  Pertinent findings on physical examination, revealed 
he was very tender over the maxillary sinus.  The diagnosis 
rendered was sinusitis, status post Caldwell-Luc surgery.  An 
April 1994 X-ray of the sinus revealed findings compatible 
with left antral sinusitis.  

In June 1997, he underwent injections of Lidocaine in the 
sinus region for pain relief on separate occasions.  In July 
1997, he was noted to have severe headache pain following a 
nerve block injection in the maxillary sinus.  He was said to 
have been treated with virtually all drugs for his facial 
pain.  In August 1997, the facial pain was described by 
neurosurgery as atypical facial pain syndrome, and an ear 
nose throat evaluation was suggested, due to the uncertain 
etiology of this pain.  

In September 1997, a sinus CT was performed for history of 
chronic left facial pain with left purulent drainage and 
congestion for several years.  The September 1997 CT scan 
diagnosed as follows: 1. a soft tissue density seen within 
the left osteomeatal unit, which causes narrowing and 
probable obstruction; 2. bilateral ethmoid sinus disease and 
left maxillary sinus disease noted; and 3. left maxillary 
sinus appears relatively hypoplastic with thickening of the 
adjacent bone in comparison to the right side.  

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4. The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited. 38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
sinusitis was established in a April 1994 rating decision.  A 
10 percent evaluation was assigned for this disability, 
effective in April 1993.  The veteran submitted a notice of 
disagreement with the 10 percent evaluation, which initiated 
the current appeal. 

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The regulations pertaining to rating respiratory 
disabilities, which include sinusitis and allergic rhinitis, 
were revised effective October 7, 1996).  The revised rating 
criteria for sinusitis are as follows:

The Rating Schedule provides ratings for chronic sinusitis 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries (50 percent); with 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or, 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (30 percent); with 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or 3 to 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting (10 percent); and 
detected by x-ray only (0 percent).  38 C.F.R. § 4.97  
General Rating Formula for Sinusitis (DC's 6510 through 6514) 
(1999).  It is noted that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id.

Significantly, however, as the veteran had a claim pending at 
the time of the regulatory change on October 7, 1996, the 
Board must consider the regulation which is most beneficial 
to the veteran as of October 7, 1996, and for the period of 
time the claim was pending prior to October 7, 1996, the 
Board must consider the regulation in effect prior to the 
regulatory change.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991), see also VA OGC Prec. Op. No. 3-2000 (April 10, 
2000).  

In this regard, the regulation in effect prior to October 7, 
1996, provided that chronic pansinusitis, ethmoid, frontal, 
and maxillary sinusitis were rated as chronic sphenoid 
sinusitis under the rating schedule.  38 C.F.R. Part 4, § 
4.97, Diagnostic Codes 6510, 6511, 6512, 6513, 6514 (1995-
1996).  Under DC 6514 for chronic sphenoid sinusitis, a 10 
percent evaluation for moderate chronic sinusitis manifested 
by discharge or crusting or scabbing and infrequent 
headaches.  The next higher schedular evaluation of 30 
percent was assigned for severe chronic sinusitis manifested 
by frequent incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating was provided for chronic 
sinusitis, postoperative, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6514.
 
Sinusitis prior to February 1995

As stated above, this claim was appealed from the original 
grant and accordingly the Board must consider the possibility 
of staged ratings.  Fenderson, 12 Vet App. 119 (1999).  A 
review of the evidence from the date of claim up to February 
1995 reveals the sinusitis symptoms to be recurrent, but only 
mild to moderate in degree.  As this time period is prior to 
the October 1996 effective date of the amended, rating 
criteria, only the "old" rating criteria for sinusitis can 
be considered.  

Beginning in 1993, the veteran's sinusitis was said to 
involve about 2 to 3 episodes per year, generally resolved 
with over the counter medications but occasionally requiring 
antibiotics and oral and nasal medications.  On VA 
examination in 1993, he was assessed with a history of 
sinusitis, with some turbinate hypertrophy and mucosal edema 
noted, but otherwise no significant findings.  Findings from 
a June 1994 CT scan were consistent with sinusitis.  He was 
treated for an episode of acute sinusitis, including 
headache, in July 1994.  In September 1994, he reported a 
three day history of nasal congestion and headaches.  The 
diagnosis was sinusitis.  A CT report from October 1994 
stated that the findings were compatible with mild sinusitis.  

The sinus symptoms during this period are not shown to be 
consistent with severe chronic sinusitis manifested by 
frequent incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  Accordingly, the veteran does not meet the 
criteria for a 30 percent evaluation.  The symptoms overall 
are more consistent with the mild to moderate symptomatology 
contemplated by the 10 percent evaluation currently assigned.  
38 C.F.R. § 4.97, DC 6514 (1995-1996).  

The Board finds, based upon the entire record, that the 
veteran's disability picture does not more nearly approximate 
the criteria for a 30 percent rating prior to February 1995. 
See 38 C.F.R. § 4.7.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In 
this case, the Board finds no provision upon which to assign 
a higher rating above 10 percent.

Sinusitis as of February 1995

Upon review of the evidence, the Board finds that as of 
February 1995, the veteran's symptoms from sinusitis meet the 
criteria for an increased evaluation to 30 percent under the 
old criteria.  The VA treatment records reveal that his 
symptoms worsened beginning in February 1995, when he was 
followed up for symptoms that included chronic sinusitis, 
obstruction facial fullness and pain.  Two months later in 
April 1995, he was seen for throbbing facial pain assessed as 
a migraine equivalent.  In July 1995, he presented with 
symptoms including headaches, face pain and nasal discharge.  
His sinuses did not transluminate on examination indicating 
active sinusitis.  In August 1995, the sinus complaints and 
headaches were described as worsening.  Subsequent treatment 
records through September 1997, revealed persistent problems 
with ongoing sinus problems including recurrent infections 
with purulent discharge, recurrent headaches and severe 
facial pain in the sinus area. 

Regarding the facial pain, other possible etiologies were 
discussed in the treatment records, but as no clear etiology 
distinct from the sinus condition was ultimately made, the 
Board will afford the veteran the benefit of the doubt and 
presume that the facial pain is related to his sinus 
condition.  The veteran's sinus symptoms were noted to 
persist through 1997, by which time he was noted to be 
receiving injections in the sinus area for pain relief.  

The symptoms as of February 1995, more closely resemble the 
criteria for a 30 percent evaluation under the pre-1996 
regulations, as they are equivalent to severe chronic 
sinusitis manifested by frequent incapacitating recurrences, 
purulent discharge, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  38 C.F.R. 
§ 4.97, DC 6514 (1995-1996).  

However, the symptoms do not warrant an increased evaluation 
to 50 percent as they are not shown to more closely resemble 
chronic sinusitis, postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage or severe symptoms after repeated operations, which 
is the criteria for a 50 percent evaluation under the 
unrevised criteria.  38 C.F.R. § 4.97, DC 6514 (1995-1996).  

In this instance, the evidence does not show the veteran to 
have a chronic osteomyelitis as a result of his sinus 
condition.  While the veteran does have severe symptoms, he 
is not shown to have had severe symptoms after repeated 
operations.  He has had on the one surgical procedure in 
1980, with no indications of further surgical intervention at 
this point.  Thus, the criteria for a 50 percent evaluation 
is not met under DC 6514.

Regarding the revised criteria, which could be applied to 
this claim as of October 1996 if more favorable, the changes 
in the criteria for 50 percent do not significantly affect 
this claim.  The criteria continues to require either a 
chronic osteomyelitis (although the requirement for repeated 
curettage has been removed) or it requires symptoms, now 
described in specific detail, but still required to be 
manifest after repeated surgeries.  The Board finds, based 
upon the entire record, that the veteran's disability picture 
does not more nearly approximate the criteria for a 50 
percent rating. See 38 C.F.R. § 4.7.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In 
this case, the Board finds no provision upon which to assign 
a higher rating above 30 percent.



ORDER

1.  Entitlement to service connection for a chronic low back 
disability is denied.

2.  Entitlement to service connection for a neck injury is 
denied.

3.  Entitlement to service connection for right epididymitis 
is denied.

4.  Entitlement to service connection for hypertension with 
chest pain is denied.

5.  Entitlement to service connection for dental condition is 
denied.

6.  Entitlement to service connection for asthma is denied.

7. Entitlement to an increased evaluation greater than 10 
percent for sinusitis prior to February 1995 is denied.

8.  Entitlement to a 30 percent disability rating, but no 
higher, for sinusitis is granted, subject to the regulations 
governing the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



